Title: To Thomas Jefferson from John Pickering, 4 February 1823
From: Pickering, John
To: Jefferson, Thomas


                        Sir,
                        
                            Salem, Massachusetts,
                            Feb. 4. 1823.
                        
                    Knowing the interest you take in the inquiries which are now going on respecting the Indian Languages, I beg leave to offer you a copy of the new edition of Dr Edwards’ Observations on the Mohegan Language, which is just published by our Historical Society, and constitutes a part of the present volume of their “Collections.”With the hope of stimulating our students of Indian, I have added a few Notes to this edition, and also a Comparative Vocabulary of various dialects. The words are given just as I found them in the various authors; which I mention lest I should be thought answerable for blunders which are none of my own. In all our Indian vocabularies there is a shocking want of accuracy and system, as you well know.I have the honour to be Sir, Your most obedient & h’ble servt
                        Jno Pickering